Citation Nr: 0029134	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-48 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to April 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 order of the United States Court 
of Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
Court), which vacated the Board's February 1998 decision as 
to the issue of entitlement to service connection for hearing 
loss and remanded the matter to the Board for further 
proceedings.  Specifically, it was noted that while the 
veteran had failed to submit a well-grounded claim of 
entitlement to service connection for hearing loss, due 
process concerns necessitated a remand in keeping with 
Constantino v. West, 12 Vet. App. 517 (1999).  The issue of 
entitlement to service connection for tinnitus was dismissed 
by the Court.

Pursuant to the Court's remand, the Board, in July 2000, 
remanded the veteran's claim to the RO for further 
development.  Specifically, the RO was directed to advise the 
veteran to submit any medical records or opinions associated 
with any treatment received by the veteran for his hearing 
loss within one year of his separation from service.  The RO 
was also directed to obtain any VA treatment records 
available and associated with the veteran's hearing loss.  
Review of the record indicates that the RO complied with the 
Board's remand orders, to the extent possible, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO, in correspondence to the veteran dated in July 2000, 
informed the veteran that he should provide any medical 
records or opinions associated with any treatment, which he 
received for his hearing loss within one year after service.  
The RO also asked the veteran to identify any treatment he 
had received at any VA facility.  The veteran was informed 
that he had 60 days from the date of the letter in which to 
furnish this evidence and information.  Failure to respond 
could be sufficient grounds to return his appeal to the Board 
for adjudication.  To date, the veteran has not responded to 
this correspondence, and nothing in the record indicates or 
suggests that the veteran failed to receive either the 
Board's July 2000 remand or the RO's July 2000 
correspondence.

FINDING OF FACT

Competent medical evidence of a nexus, or link, between the 
veteran's hearing loss and his service has not been 
presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for hearing loss.  VA law and regulations provide that for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease contracted in the line of duty, 
in the active military, naval or air service, during a period 
of war, service connection may be granted.  
38 U.S.C.A. § 1110 (West 1991).  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  
38 C.F.R. § 3.303 (1999).  In the case of any veteran who 
served for ninety days or more during a period of war, 
service connection may also be granted for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from such service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Specifically as to a claim of service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (1999), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is 
an objective one, which explores the likelihood of prevailing 
on the claim under the applicable law and regulations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence.  38 U.S.C.A. 
§ 5107(a); Tirpak, supra.  Where the determinative issue 
involves medical causation, competent medical etiology (such 
as with respect to a nexus between a current condition and an 
in-service disease/injury) or a medical diagnosis (such as 
with respect to a current disability), competent medical 
evidence is required to fulfill the well grounded claim 
requirement of Section 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the determinative issue is 
factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  Id.  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the record shows that the veteran has not 
presented a well grounded claim.  The Board acknowledges the 
veteran's assertions, which maintain that he was exposed to 
excessive noise from working over 10 years in an engine room 
and as a machinist mate while in the Navy.  The Board also 
recognizes that the veteran worked as a diver for underwater 
demolitions, salvages, and explosive testing and that he 
attributes his hearing loss to those in-service events.  
However, the competent evidence of record does not show that 
the veteran's currently diagnosed hearing loss disability is 
related to an injury or disease from service.

Here, the veteran's service medical records extending from 
January 1952 to February 1972 show no complaints or findings 
associated with hearing loss.  In fact, the records show that 
on every periodic examination conducted, whispered voice 
hearing tests were normal at 15/15, bilaterally.  In 
addition, the post-service medical evidence of record does 
not tend to demonstrate that the veteran's hearing loss 
became manifest in service or to a compensable degree within 
a year after service.  Although VA outpatient treatment 
reports from February to October 1995 show that a diagnosis 
of bilateral high frequency sensorineural hearing loss was 
made and that the veteran stated that he had experienced 
progressive hearing loss and had been exposed to excessive 
noise while in service, they do not tend to create a nexus 
between the veteran's currently diagnosed hearing loss and 
service.  Further, the Board acknowledges that these 
treatment reports document a history of exposure to excessive 
noise and perforated tympanic membranes during service.  
However, the Board stresses that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  In addition, the Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Owens v. Brown, 7 Vet. App. 
429 (1995).  To establish a well-grounded claim, there must 
be competent medical evidence indicating a nexus to service.  
Caluza v,. Brown, supra.  In this case, the record is devoid 
of such evidence.

The Board also acknowledges, and has considered, the 
September 1996 and October 1996 lay statements in which T. E. 
K. and J. E. M., respectively, generally maintain that the 
veteran's hearing loss was incurred in service.  In the 
September 1996 statement, T. E. K. recalled that he had 
supervised the veteran for two years while in service and 
during that time, the veteran was exposed to excessive noise 
from experimental explosives on land and underwater.  T. E. 
K. also recalled that the veteran was not evaluated for 
hearing loss and remembered repeating orders for the veteran 
on several occasions.  In the October 1996 statement, J. E. 
M. stated that from 1970 to 1973 he had supervised the 
veteran and corroborated that the veteran was exposed to 
excessive noise from explosives.  He also stated that the 
veteran complained of hearing loss during that period.

The veteran's May 1997 personal hearing transcript is also of 
record.  At this hearing, the veteran reiterated that he was 
exposed to excessive noise while in service.  He was exposed 
while working as a machinist mate and as a diver for 
underwater demolitions and experimental explosions.  The 
veteran also recalled working in an engine room for 10 years 
and maintained that during those times, he did not wear 
protective devices.  After service, he worked for a telephone 
company.  During the hearing, the veteran also explained 
difficulties encountered because of the hearing loss 
disability, and he attributed the disorder to service.  The 
Board also notes that during the hearing the veteran 
maintained that a physician had attributed his hearing loss 
to service.  In this regard, it is noted that the Court has 
held that a claimant's statement about what a physician said 
about a condition is insufficient to render a claim well 
grounded.  See generally Warren v. Brown, 6 Vet. App. 4, 6 
(1993).

With regard to the lay statements from T. E. K. and J. E. M. 
and the veteran's hearing testimony, the Board does not 
dispute that the veteran was exposed to excessive noise 
during service.  However, there is no medical evidence of 
record that tends to establish that the veteran's in-service 
exposure caused his currently diagnosed hearing loss 
disability.  As previously discussed, there is no competent 
evidence of record showing that the veteran's hearing loss 
was incurred in service or aggravated by service, and in-
service occurrence cannot be presumed.  Without proof of a 
nexus to service, the claim is not well grounded, Caluza, 
supra.  In addition, the fellow servicemen and the veteran 
are not competent to etiologically relate the veteran's 
hearing loss to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the veteran's failure to submit competent medical 
evidence of a nexus, or link, between the veteran's hearing 
loss and his service, the Board must conclude that the claim 
is not well grounded and, therefore, must be denied.  Caluza 
v. Brown, supra; Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).  The Board stresses that there is no indication that 
competent medical evidence exists which would serve to render 
this claim well grounded.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996); No. 97-7014 (Fed. Cir. Oct. 7, 1997).  In this 
respect, the Board notes that the veteran failed to respond 
to the RO's July 2000 request for additional evidence and 
information, which included a request for medical records 
from both a Navy physician and a private physician, whom the 
veteran indicated had treated him for his hearing loss.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Entitlement to service connection for hearing loss is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

